UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 20, 2009 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) Two International Place, Boston, Massachusetts 02110 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 13 INFORMATION INCLUDED IN THE REPORT Item 9.01. Financial Statements and Exhibits Registrant has reported its results of operations for the three and six months ended April 30, 2009, as described in Registrants news release dated May 20, 2009, a copy of which is filed herewith as Exhibit 99.1 and incorporated herein by reference. Exhibit No. Document Press release issued by the Registrant dated May 20, 2009. Page 2 of 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: May 21, 2009 /s/ Robert J. Whelan Robert J. Whelan, Chief Financial Officer Page 3 of 13 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description 99.1 Copy of Registrant's news release dated May 20, 2009. Page 4 of 13 Exhibit 99.1 Contact: Robert Whelan - 617.672.8260 rwhelan@eatonvance.com EATON VANCE CORP. REPORT FOR THE THREE MONTHS AND SIX MONTHS ENDED APRIL 30, 2009 Boston, MA, May 20, 2009 - Eaton Vance Corp. (NYSE: EV) reported earnings per diluted share of $0.22 in the second quarter of fiscal 2009 compared to earnings per diluted share of $0.21 in the first quarter of fiscal 2009 and $0.43 in the second quarter of fiscal 2008. The Company earned $0.42 per diluted share in the first six months of fiscal 2009 compared to $0.89 per diluted share in the first six months of fiscal 2008. Net inflows of $0.8 billion into long-term funds and separate accounts in the second quarter of fiscal 2009 consisted of gross sales and other inflows of $9.6 billion, client withdrawals of $7.9 billion and reductions in leverage of $0.9 billion. The Companys annualized internal growth rate for the quarter was 3 percent, or 5 percent before the effects of deleveraging. Assets under management increased $4.1 billion, or 3 percent, to $127.2 billion on April 30, 2009 from $123.1 billion on October 31, 2008. Continuing a thirteen quarter trend, Eaton Vance again achieved positive net flows in the second quarter of fiscal 2009 amid challenging market conditions, said Thomas E. Faust Jr., Chairman and Chief Executive Officer. While many competitors are retrenching, we continue to invest in our business to support future growth. As markets recover, we believe that the Companys industry position will continue to build and our financial performance to improve. Comparison to First Quarter of Fiscal 2009 Long-term fund net inflows of $0.7 billion in the second quarter of fiscal 2009 compared to $0.5 billion of net inflows in the first quarter of fiscal 2009, reflecting $5.8 billion of fund sales and other inflows, $4.2 billion of fund redemptions and a $0.9 billion reduction in fund leverage in the second quarter of fiscal 2009. Institutional and high-net-worth separate account gross inflows of $1.6 billion in the second quarter of fiscal 2009 were offset by $1.6 billion in outflows. In the first quarter of fiscal 2009, inflows to institutional and high net worth separate accounts exceeded outflows by $2.4 billion. Retail managed accounts gross inflows of $2.2 billion in the second quarter of fiscal 2009 were substantially offset by $2.1 billion of outflows. In the first quarter of fiscal 2009, inflows to retail managed accounts exceeded outflows by $400 million. Tables 1- Page 5 of 13 4 on page 7 summarize the Companys assets under management and asset flows by investment category. Revenue in the second quarter of fiscal 2009 decreased $11.1 million, or 5 percent, to $198.4 million from revenue of $209.5 million in the first quarter of fiscal 2009. Investment advisory and administration fees decreased 5 percent to $153.2 million, reflecting a one percent decrease in average assets under management and a modest decline in the Companys effective investment advisory fee rate due primarily to an increase in separate account assets under management as a percentage of total average managed assets. The number of fee days in the second quarter of fiscal 2009 was 3 percent lower than in the first quarter of fiscal 2009, also contributing to lower average advisory fee realization rates. Distribution and underwriter fees decreased 11 percent due to a decrease in average fund assets that pay these fees. Service fee revenue decreased 7 percent due to a decrease in average fund assets subject to service fees. Other revenue, which increased by $0.6 million quarter over quarter, included $0.3 million of net realized and unrealized losses on investments of consolidated funds recognized in the second quarter of fiscal 2009 compared to $1.0 million of net realized and unrealized losses on investments of consolidated funds in the first quarter of fiscal 2009. Operating expenses in the second quarter of fiscal 2009 decreased $4.2 million, or 3 percent, to $153.3 million from $157.5 million in the first quarter of fiscal 2009. Compensation expense decreased 3 percent, primarily reflecting decreases in bonus accruals, sales-based incentives and stock-based compensation. During the second quarter of fiscal 2009 the Company recognized severance costs of approximately $0.9 million. Excluding severance costs, compensation expense decreased 5 percent from the first quarter of fiscal 2009. Distribution expense decreased 3 percent due primarily to decreases in Class C distribution fees, commissions paid on certain sales of Class A shares and payments made under certain closed-end fund compensation agreements, partially offset by increases in revenue sharing payments and other promotional expenses. Service fee expense decreased 10 percent, in line with the decrease in assets subject to service fees. Fund expenses decreased 13 percent in the second quarter of fiscal 2009 compared to the first quarter of fiscal 2009, primarily reflecting a decrease in subadvisory expenses. Other expenses increased 6 percent, primarily due to increases in facilities, depreciation and information technology expenses associated with our move to new corporate headquarters and an increase in the amortization of intangible assets associated with the December 2008 acquisition of the Tax Advantaged Bond Strategies (TABS) business of M.D. Sass, partially offset by a decrease in consulting expense. Operating income in the second quarter of fiscal 2009 was $45.1 million, down 13 percent from operating income of $52.0 million in the first quarter of fiscal 2009. In evaluating operating performance, the Company considers operating income and net income, which are calculated on a basis consistent with accounting principles generally accepted in the United States of America (GAAP), as well as adjusted operating Page 6 of 13 income, a non-GAAP performance measure. Adjusted operating income is defined as operating income excluding the results of consolidated funds and adding back stock-based compensation, write-offs of intangible assets and other items that we consider non-operating in nature. The Company believes that adjusted operating income is a key indicator of the Companys ongoing profitability and therefore uses this measure as the basis for calculating performance-based management incentives. Adjusted operating income is not, and should not be construed to be, a substitute for operating income computed in accordance with GAAP. However, in assessing the performance of the business, management and the Board of Directors look at adjusted operating income as a measure of underlying performance, since operating results of consolidated funds and amounts resulting from one-time events do not necessarily represent normal results of operations. In addition, when assessing performance, management and the Board look at performance both with and without stock-based compensation, a non-cash operating expense. Adjusted operating income of $55.0 million in the second quarter of fiscal 2009 was 13 percent below the $62.9 million of adjusted operating income in the first quarter of fiscal 2009 and 48 percent below the $104.7 million of adjusted operating income in the second quarter of fiscal 2008. The following table provides a reconciliation of operating income to adjusted operating income for the periods presented: Reconciliation of Operating Income to Adjusted Operating Income For the Three Months Ended April January April % Change Q2 2009 to Q2 2009 to (in thousands) Q1 2009 Q2 2008 Operating income $45,123 $51,999 $ 96,145 (13%) (53%) Operating loss/(income)of 151 (93) (352) NM NM consolidated funds Stock-based 9,682 10,995 8,938 (12%) 8% compensation Adjusted operating $54,956 $62,901 $104,731 (13%) (48%) income Interest income in the second quarter of fiscal 2009 decreased 35 percent from the first quarter of fiscal 2009 due to lower effective interest rates earned on cash balances. In the second quarter of fiscal 2009, the Company recognized $1.6 million of net realized and unrealized gains on separate account investments and $1.2 million of impairment losses on investments in collateralized debt obligation entities. In the first quarter of fiscal 2009, the Company recognized $0.8 million of net realized and unrealized losses on investments and a $0.1 million impairment loss on an investment in a collateralized debt obligation entity. The Companys effective tax rate, calculated as a percentage of Page 7 of 13 income before non-controlling interest and equity in net income (loss) of affiliates, was 28.6 percent and 39.7 percent in the second quarter of fiscal 2009 and the first quarter of fiscal 2009, respectively. The decrease in the Companys effective tax rate was due to the execution of a state tax voluntary disclosure agreement in the second quarter of fiscal 2009 that resulted in a net reduction in the Companys income tax expense in the amount of $3.4 million. Net income in the second quarter of fiscal 2009 was $25.8 million compared to net income of $24.7 million in the first quarter of fiscal 2009. Comparison to Second Quarter of Fiscal 2008 Revenue in the second quarter of fiscal 2009 decreased $75.0 million, or 27 percent, to $198.4 million from revenue of $273.4 million in the second quarter of fiscal 2008. Investment advisory and administration fee revenues decreased 24 percent to $153.2 million, reflecting a 21 percent decrease in average assets under management and a modest decline in the Companys average effective investment advisory fee rate due primarily to an increase in separate account assets under management as a percent of total average managed assets. Distribution and underwriter fees decreased 42 percent due to a decrease in average fund assets that pay these fees. Service fee revenue decreased 33 percent due to a decrease in average fund assets subject to service fees. Other revenue, which decreased by $0.3 million in the second quarter of fiscal 2009, included $0.3 million of net realized and unrealized losses on investments of consolidated funds in the second quarter of fiscal 2009 compared to $0.2 million in the second quarter of fiscal 2008. Operating expenses in the second quarter of fiscal 2009 decreased $24.0 million, or 14 percent, to $153.3 million compared to operating expenses of $177.3 million in the second quarter of fiscal 2008. Compensation expense decreased 11 percent, as increases in employee headcount and base salary and benefit costs were offset by reduced bonus accruals and lower sales-based incentives. Distribution expense decreased 27 percent due primarily to decreases in revenue sharing payments, Class C distribution fees, payments made under certain closed-end fund compensation agreements and commissions paid on certain sales of Class A shares. Service fee expense decreased 34 percent, in line with the decrease in assets subject to service fees. Amortization of deferred sales commissions decreased 22 percent due to a decline in Class B and Class C fund share sales and assets. Fund expenses decreased 26 percent in the second quarter of fiscal 2009 compared to the second quarter of fiscal 2008 due largely to a decrease in subadvisory expenses. Other expenses increased 30 percent, primarily due to an increase in facilities expense related to the Companys move to a new headquarters in downtown Boston, an increase in information technology expense and an increase in the amortization of intangible assets associated with the TABS acquisition, partially offset by a decrease in other consulting expense. Operating income in the second quarter of fiscal 2009 was $45.1 million, down 53 percent from operating income of $96.1 million in the second quarter of fiscal 2008. Page 8 of 13 Interest income in the second quarter of fiscal 2009 decreased 70 percent from the second quarter of fiscal 2008 due to lower average cash and short-term investment balances coupled with a lower effective interest rate earned on those balances. In the second quarter of fiscal 2009, the Company recognized $1.6 million of net realized and unrealized gains on separate account investments and $1.2 million of impairment losses on investments in collateralized debt obligation entities. The Company recognized $0.3 million of net realized and unrealized gains on investments in the second quarter of fiscal 2008. The Companys effective tax rate, calculated as a percentage of income before non-controlling interest and equity in net income (loss) of affiliates, was 28.6 percent and 37.4 percent in the second quarter of fiscal 2009 and fiscal 2008, respectively. As noted above, the decrease in the Companys effective tax rate was due to the execution of a state tax voluntary disclosure agreement in the second quarter of fiscal 2009 that resulted in a net reduction in the Companys income tax expense in the amount of $3.4 million. Net income in the second quarter of fiscal 2009 was $25.8 million compared to net income of $53.2 million in the second quarter of fiscal 2008. Cash and cash equivalents and short-term investments decreased to $309.2 million on April 30, 2009 from $366.9 million on October 31, 2008 and $350.7 million on April 30, 2008. The Company used $31.9 million to fund share repurchases and $70.8 million to fund dividends to shareholders over the past twelve months. There were no outstanding borrowings against the Companys $200.0 million credit facility on April 30, 2009. In conjunction with the TABS acquisition completed in the first quarter of fiscal 2009, the Company recorded $44.8 million of amortizable intangible assets representing client relationships acquired, which will be amortized over a ten year period. The Company also recorded a long-term liability of $14.6 million representing a contingent purchase price liability. During the first six months of fiscal 2009, the Company repurchased and retired approximately 0.4 million shares of its Non-Voting Common Stock. Approximately 2.4 million shares remain of the current 8.0 million share repurchase authorization. Eaton Vance Corp. is one of the oldest investment management firms in the United States, with a history dating back to 1924. Eaton Vance and its affiliates offer individuals and institutions a broad array of investment products and wealth management solutions. The Companys long record of providing exemplary service and attractive returns through a variety of market conditions has made Eaton Vance the investment manager of choice for many of todays most discerning investors. For more information about Eaton Vance, visit www.eatonvance.com . This news release contains statements that are not historical facts, referred to as forward-looking statements. The Companys actual future results may differ significantly from those stated in any forward-looking statements, depending on factors such as changes in securities or financial markets or general economic conditions, client sales and redemption activity, the continuation of investment advisory, Page 9 of 13 administration, distribution and service contracts, and other risks discussed from time to time in the Companys filings with the Securities and Exchange Commission. # # # Page 10 of 13 Eaton Vance Corp. Summary of Results of Operations (in thousands, except per share figures) Three Months Ended Six Months Ended % Change % Change % Change April 30, January 31, April 30, Q2 2009 to Q2 2009 to April 30, April 30, Q2 2009 to Q1 2009 Q2 2008 Q2 2008 Revenue: Investment advisory and administration fees $ 153,158 $ 160,512 $ 201,738 (5) % (24) % $ 313,670 $ 412,424 (24) % Distribution and underwriter fees 18,719 21,083 32,497 (11) (42) 39,802 69,536 (43) Service fees 25,641 27,600 38,057 (7) (33) 53,241 78,860 (32) Other revenue 871 276 1,134 216 (23) 1,147 2,402 (52) Total revenue 198,389 209,471 273,426 (5) (27) 407,860 563,222 (28) Expenses: Compensation of officers and employees 67,237 69,626 75,244 (3) (11) 136,863 157,171 (13) Distribution expense 21,451 22,056 29,547 (3) (27) 43,507 62,338 (30) Service fee expense 20,827 23,049 31,441 (10) (34) 43,876 64,898 (32) Amortization of deferred sales commissions 9,523 9,557 12,194 (0) (22) 19,080 25,618 (26) Fund expenses 4,384 5,032 5,910 (13) (26) 9,416 12,426 (24) Other expenses 29,844 28,152 22,945 6 30 57,996 45,459 28 Total expenses 153,266 157,472 177,281 (3) (14) 310,738 367,910 (16) Operating Income 45,123 51,999 96,145 (13) (53) 97,122 195,312 (50) Other Income/(Expense): Interest income 828 1,271 2,745 (35) (70) 2,099 7,125 (71) Interest expense (8,407) (8,416) (8,405) (0) 0 (16,823) (16,819) 0 Realized (losses) gains on investments (1,256) (1,130) (118) 11 964 (2,386) 235 NM Unrealized gains (losses) on investments 2,839 314 384 804 639 3,153 (437) NM Foreign currency (losses) gains (25) 61 (12) NM 108 36 (32) NM Impairment losses on investments (1,162) (106) - 996 NM (1,268) - NM Income Before Income Taxes, Non-controlling Interest and Equity in Net Income (Loss) of Affiliates 37,940 43,993 90,739 (14) (58) 81,933 185,384 (56) Income Taxes (10,866) (17,460) (33,909) (38) (68) (28,326) (70,932) (60) Non-controlling Interest (1,213) (603) (4,042) 101 (70) (1,816) (5,404) (66) Equity in Net Income (Loss) of Affiliates, Net of Tax (108) (1,233) 374 (91) NM (1,341) 2,042 NM Net Income $ 25,753 $ 24,697 $ 53,162 4 (52) $ 50,450 $ 111,090 (55) Earnings Per Share: Basic $ 0.22 $ 0.21 $ 0.46 5 (52) $ 0.44 $ 0.96 (54) Diluted $ 0.22 $ 0.21 $ 0.43 5 (49) $ 0.42 $ 0.89 (53) Dividends Declared, Per Share $ 0.155 $ 0.155 $ 0.150 - 3 $ 0.310 $ 0.300 3 Weighted Average Shares Outstanding: Basic 115,965 115,910 115,421 0 0 115,936 115,849 0 Diluted 119,468 118,608 123,271 1 (3) 119,084 125,537 (5) Page 11 of 13 Eaton Vance Corp. Balance Sheet (in thousands, except per share figures) April 30, October 31, April 30, ASSETS Current Assets: Cash and cash equivalents $ 259,912 $ 196,923 $ 300,131 Short-term investments 49,245 169,943 50,574 Investment advisory fees and other receivables 91,056 108,644 109,196 Note receivable from affiliate 15,000 - - Other current assets 11,303 9,291 6,426 Total current assets 426,516 484,801 466,327 Other Assets: Deferred sales commissions 58,477 73,116 85,329 Goodwill 122,234 122,234 103,003 Other intangible assets, net 81,554 39,810 34,633 Long-term investments 108,176 116,191 93,696 Deferred income taxes 88,350 66,357 30,793 Equipment and leasehold improvements, net 76,271 51,115 26,426 Note receivable from affiliate - 10,000 - Other assets 4,491 4,731 5,183 Total other assets 539,553 483,554 379,063 Total assets $ 966,069 $ 968,355 $ 845,390 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accrued compensation $ 40,172 $ 93,134 $ 61,647 Accounts payable and accrued expenses 46,679 55,322 44,201 Dividend payable 18,151 17,948 17,366 Taxes payable - 848 2,027 Deferred income taxes 17,096 20,862 20,148 Other current liabilities 2,793 3,317 5,568 Total current liabilities 124,891 191,431 150,957 Long-Term Liabilities: Long-term debt 500,000 500,000 500,000 Taxes payable - - 1,039 Contingent purchase price liability 14,613 - - Other long-term liabilities 34,582 26,269 - Total long-term liabilities 549,195 526,269 501,039 Total liabilities 674,086 717,700 651,996 Non-controlling interests 3,445 10,528 9,157 Commitments and contingencies - - - Shareholders' Equity: Voting common stock, par value $0.00390625 per share: Authorized, 1,280,000 shares Issued, 431,790, 390,009 and 371,386 shares, respectively 2 2 1 Non-voting common stock, par value $0.00390625 per share: Authorized, 190,720,000 shares Issued, 116,725,647, 115,421,762 and 115,407,502 shares, respectively 456 451 451 Notes receivable from stock option exercises (3,250) (4,704) (5,039) Accumulated other comprehensive (loss) income (4,886) (5,135) 996 Retained earnings 296,216 249,513 187,828 Total shareholders' equity 288,538 240,127 184,237 Total liabilities and shareholders' equity $ 966,069 $ 968,355 $ 845,390 Page 12 of 13 Table 1 Asset Flows (in millions) Twelve Months Ended April 30, 2009 Assets 4/30/2008 - beginning of period $ 159,069 Long-term fund sales and inflows 26,578 Long-term fund redemptions and outflows (22,790) Long-term fund net exchanges (174) Institutional/HNW account inflows 8,444 Institutional/HNW account outflows (5,219) Institutional/HNW assets acquired 2 4,818 Retail managed account inflows 9,187 Retail managed account outflows (5,958) Retail managed account assets acquired 2 2,035 Market value change (47,566) Change in cash management funds (1,187) Net change (31,832) Assets 4/30/2009 - end of period $ 127,237 Table 2 Assets Under Management By Investment Category (in millions) April 30, October 31, % April 30, % 2009 2008 Change 2008 Change Equity Funds $ 47,137 $ 51,956 -9% $ 70,547 -33% Fixed Income Funds 21,251 20,382 4% 24,187 -12% Bank Loan Funds 13,786 13,806 0% 17,977 -23% Cash Management Funds 781 1,111 -30% 1,968 -60% Separate Accounts 44,282 35,832 24% 44,390 0% Total $ 127,237 $ 123,087 3% $ 159,069 -20% Table 3 Asset Flows by Investment Category (in millions 1 Three Months Ended Six Months Ended April 30, January 31, April 30, April 30, April 30, 2009 2009 2008 2009 2008 Equity fund assets - beginning of period $ 46,591 $ 51,956 $ 67,754 $ 51,956 $ 72,928 Sales/inflows 3,513 4,789 3,951 8,302 9,060 Redemptions/outflows (3,497) (3,530) (2,025) (7,027) (4,407) Exchanges (53) (34) (20) (87) (67) Market value change 583 (6,590) 887 (6,007) (6,967) Net change 546 (5,365) 2,793 (4,819) (2,381) Equity assets - end of period $ 47,137 $ 46,591 $ 70,547 $ 47,137 $ 70,547 Fixed income fund assets - beginning of period 19,851 20,382 24,281 20,382 24,617 Sales/inflows 1,388 1,398 1,619 2,786 3,157 Redemptions/outflows (1,051) (1,391) (1,257) (2,442) (2,682) Exchanges 57 29 87 86 158 Market value change 1,006 (567) (543) 439 (1,063) Net change 1,400 (531) (94) 869 (430) Fixed income assets - end of period $ 21,251 $ 19,851 $ 24,187 $ 21,251 $ 24,187 Bank loan fund assets - beginning of period 12,466 13,806 18,359 13,806 20,381 Sales/inflows 948 797 1,334 1,745 2,145 Redemptions/outflows (566) (1,557) (1,408) (2,123) (3,148) Exchanges 16 (24) (119) (8) (284) Market value change 922 (556) (189) 366 (1,117) Net change 1,320 (1,340) (382) (20) (2,404) Bank loan assets - end of period $ 13,786 $ 12,466 $ 17,977 $ 13,786 $ 17,977 Long-term fund assets - beginning of period 78,908 86,144 110,394 86,144 117,926 Sales/inflows 5,849 6,984 6,904 12,833 14,362 Redemptions/outflows (5,114) (6,478) (4,690) (11,592) (10,237) Exchanges 20 (29) (52) (9) (193) Market value change 2,511 (7,713) 155 (5,202) (9,147) Net change 3,266 (7,236) 2,317 (3,970) (5,215) Total long-term fund assets - end of period $ 82,174 $ 78,908 $ 112,711 $ 82,174 $ 112,711 Separate accounts - beginning of period 42,236 35,831 40,828 35,831 42,160 Institutional/HNW account inflows 1,580 3,431 2,180 5,011 4,380 Institutional/HNW account outflows (1,596) (1,079) (1,159) (2,675) (2,819) Institutional/HNW assets acquired 2 - 4,818 - 4,818 - Retail managed account inflows 2,179 1,879 2,618 4,058 4,625 Retail managed account outflows (2,110) (1,467) (913) (3,577) (1,792) Retail managed accounts acquired 2 - 2,035 - 2,035 - Separate accounts market value change 1,993 (3,212) 836 (1,219) (2,164) Net change 2,046 6,405 3,562 8,451 2,230 Separate accounts - end of period $ 44,282 $ 42,236 $ 44,390 $ 44,282 $ 44,390 Cash management fund assets - end of period 781 786 1,968 781 1,968 Total assets under management - end of period $ 127,237 $ 121,930 $ 159,069 $ 127,237 $ 159,069 Table 4 Long-Term Fund and Separate Account Net Flows (in millions) Three Months Ended Six Months Ended April 30, January 31, April 30, April 30, April 30, 2009 2009 2008 2009 2008 Long-term funds: Open-end and other funds $ 1,932 $ 2,546 $ 2,162 $ 4,478 $ 4,157 Closed-end funds (124) (450) 63 (574) 94 Private funds (1,073) (1,590) (11) (2,663) (126) Institutional/HNW accounts (16) 2,352 1,021 2,336 1,561 Retail managed accounts 69 412 1,705 481 2,833 Total net flows $ 788 $ 3,270 $ 4,940 $ 4,058 $ 8,519 1 Assets and flows for all non-Eaton Vance funds subadvised by Atlanta Capital, Fox Asset Management and Parametric Portfolio Associates, which were previously reported in the Long-term fund category have been reclassified to the Institutional/HNW separate account category for all periods presented. 2 Tax Advantaged Bond Strategies acquired by Eaton Vance subsidiary, Eaton Vance Management, in December 2008. Page 13 of 13
